Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 6,390,230) in view of Ono (US 2006/0131096).
In re claim 1, Shimizu discloses an electric power steering system (22), the system comprising: a steering rack (34, 35) having a first end and a second end; at least one damper (46) coupled to one of the first end and the second end; a steering torque sensor (70) and electronic controller (81) configured to receive steering angle data from the steering torque sensor, but does not disclose a steering angle sensor wherein the electronic controller compares the steering angle data to a threshold, and determine if the at least one damper has been destroyed based upon the comparison.  Ono, however, does disclose a steering angle sensor (2) wherein the electronic controller (10) compares the steering angle data to a threshold (maximum value), and determine if the is a steering failure based upon the comparison (see [0062]-[0063]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steering system of Shimizu such that it comprised the steering angle comparison function of Ono to determine if the at least one damper has been destroyed based upon the comparison so that a user knows when to replace a worn out steering damper.
In re claim 2, Shimizu further discloses the system further comprising a steering shaft (31), a steering control (11), and at least one wheel (21).  
In re claim 3, Ono further discloses wherein the steering angle sensor detects the steering angle data from at least one of the steering shaft as shown in Figure 1.  
In re claim 4, Shimizu further discloses wherein the at least one damper is made of plastic, rubber, metal, or some combination of plastic, rubber, or metal.  
In re claim 5, Ono further discloses wherein the at least one damper is determined to be destroyed based upon the steering angle data being greater (impossible value) than the threshold (maximum value).  
In re claim 6, Shimizu further discloses a second damper (46, one on each end), and wherein the at least one damper is coupled to the first end and the second damper is coupled to the second end.  
In re claim 7, Ono further discloses the electronic controller further configured to determine based upon the steering angle data which direction the steering failure is in, and the combination of Ono and Shimizu, as discussed above, would signal as to which damper was destroyed.  
In re claim 8, the combination of Shimizu and Ono discloses the electronic controller further configured to notify a user if the at least one damper has been destroyed (via buzzer 12 of Ono).  
In re claim 9, Shimizu further discloses wherein the rack shaft moves to the end of its movement range, the wheels are at the maximum steering angle (column 22, lines 19-25) and a threshold steering force wherein the at least one damper is destroyed when the steering rack experiences a rack force higher than the threshold force. The Examiner notes that any steering force/movement applied beyond the normal steering limit would only be possible if the damper was destroyed (through normal wear and tear), thus allowing further steering movement.
In re claim 10, Shimizu further discloses wherein the steering rack experiences the rack force from a ball joint (36) coupled to the steering rack.

Claims 11-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “at least one damper coupled to one of the first end and the second end, the at least one damper including an electrical circuit; and an electronic controller communicatively coupled to the electrical circuit, the electronic controller configured to receive a signal from the electrical circuit; and based upon the signal, determine if the at least one damper has been destroyed” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. The Examiner notes that the prior art does not teach an electrical circuit being part of the damper itself, with there being no teaching to include one as part of the damper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach power steering systems of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611